Citation Nr: 1018564	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2008 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, the RO 
denied entitlement to service connection for PTSD.

2.  The additional evidence received since the September 2003 
RO decision is new and material and does raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  




CONCLUSIONS OF LAW

1.  The September 2003 RO decision, which denied the claim 
for service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Prior to the adjudication of the Veteran's claim, a letter 
was sent in August 2008 in accordance with the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim).  The Veteran was 
notified of the basis for the prior denial of his claim and 
of evidence that was needed to reopen his claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The letter also 
notified the Veteran that evidence sufficient to reopen the 
previously denied claims must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  

As to the duty to assist, the Veteran's service, VA, and 
private treatment records have been obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The Board notes that although the Veteran's service treatment 
records were obtained, his personnel records are not 
available for review.  The Veteran's service personnel 
records were requested from the National Personnel Records 
Center (NPRC) and the NPRC provided a response in May 2003, 
indicating that the records were destroyed in a fire at the 
NPRC in 1973 and were not available.  

When, as here, a Veteran's complete service personnel records 
are unavailable through no fault of his, the VA's duty to 
assist, duty to provide reasons and bases for its findings 
and conclusions, and duty to consider carefully the benefit-
of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  However, the threshold for allowance of a claim is 
not lowered and the need for probative medical nexus evidence 
causally relating the current disability at issue to service 
is not eliminated; rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

VA's statutory duty to assist a claimant in the development 
of a previous finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim such as in a case where the 
claimant lacks legal eligibility for the benefit sought.  
38 C.F.R. § 3.159(c)(4), (d) (2009).  

In this case, the Veteran has not been afforded a VA 
examination.  However, with respect to the claim to reopen 
the previously disallowed claim for service connection for 
PTSD, the Board has granted the petition to reopen.  The 
underlying claim for service connection is being remanded to 
the RO to ensure compliance with the duty to assist 
provisions of the VCAA.  Therefore, in light of the favorable 
decision to reopen the Veteran's claim, herein, the Board 
finds that any deficiency in complying with VCAA concerning a 
reopened claim is harmless error and that no useful purpose 
would be served by remanding the appeal to the RO in this 
regard.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, supra.

New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009). Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
Veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2009).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran actually "engaged in combat with 
the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran's original claim for service connection for PTSD 
was denied by a September 2003 rating decision.  The Veteran 
did not appeal and the decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  Subsequently, 
the Veteran requested to reopen his claim.  In a September 
2008 rating decision, the RO denied the request to reopen and 
the Veteran's claim was denied.  Thereafter, the Veteran 
filed a timely appeal.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim are pertinent in the consideration of the current claim 
on appeal.  

Although the RO has denied reopening the previously denied 
claim for service connection, the Board is required to 
address this particular issue (e.g., the new and material 
claim) in the first instance.  The Board has the jurisdiction 
to address a new and material issue and to reach the 
underlying de novo claim.  In this regard, the Board notes 
that regardless of the RO's determination on the matter of 
reopening the Veteran's claim for service connection, that 
decision is not binding on the Board, and the Board must 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  Thus, before 
reaching the merits, the Board must first rule on the matter 
of reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Because the September 2003 RO decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  If new and material evidence is presented with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

In determining whether new and material evidence has been 
submitted, "the Board must presume that the newly submitted 
evidence is credible."  Justus v. Principi at 510.  However, 
the Board is not required "to consider the patently 
incredible to be credible."  Duran v. Brown, 7 Vet. App. 216 
(1994); see also King v. Brown, 5 Vet. App. 19, 21 (1993) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) 
(noting that Board must not assume credibility of evidence 
"when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion").

At the time of the September 2003 rating decision, the 
evidence of record included the Veteran's service treatment 
records, lay statements from the Veteran and his spouse, a 
May 2003 psychological examination report, private treatment 
records from 1980 to 2003, and an August 2003 VA examination.

Service treatment records were devoid of any evidence of 
treatment for or a diagnosis of a PTSD, or any related 
symptoms.  The service records show no evidence of service in 
Korea; however, as noted above, the personnel records are 
unavailable for review.

The Veteran's lay statements indicated his in-service 
stressors.  Specifically, the Veteran reported that while 
driving a truck in Korea, his convoy was hit by sniper fire.  
He reported that although he never actually engaged in combat 
with the enemy, he was in close proximity to mortar fire and 
experienced distressing incidents such as seeing dead bodies 
and witnessing children killed when struck by a vehicle.  He 
also reported nightmares and intrusive thoughts about war.  
The Veteran's spouse reported observable symptoms of the 
Veteran's post-service behavior such as restlessness, 
difficulty sleeping, anger, paranoia, difficulty conversing 
with others, and avoidance.  Both the Veteran and his spouse 
noted that many of these symptoms coincided with the media 
coverage of the Iraq War in 2003.

In a private May 2003 psychosocial evaluation, the examiner 
noted the Veteran's military history, including the above 
mentioned stressors.  In addition, the Veteran reported that 
he helped carry several wounded comrades to an ambulance 
where he witnessed graphic wounds, blood and death.  He 
reported seeing dead and wounded civilians near the DMZ in 
Korea as well as wounded enemy soldiers in a U.S. POW 
compound.  He also reported seeing dead and wounded women and 
recounted that he had helped carry the bodies of American 
soldiers, not covered by body bags.  He reported that he 
developed a nervous twitch and had problems with alcohol 
while in service.  Based on examination findings, the 
examiner diagnosed PTSD based on the Veteran's reported in-
service stressors.

Private treatment records show the Veteran was treated for 
depression in May 2003.

In an August 2003 VA examination, the Veteran reiterated the 
previously reported in-service stressors.  The examiner 
diagnosed chronic PTSD and noted that psychosocial stressors 
were moderate including undertreated PTSD and anxiety.

The September 2003 rating decision denied service connection 
for PTSD, in essence, because the Veteran's stressors were 
unable to be verified.  

The evidence of record since the September 2003 rating 
decision includes the Veteran's lay statements, VA treatment 
records from 2003 to 2009, and a May 2009 letter from a JSRRC 
Coordinator at the St. Paul, Minnesota RO.

The Veteran provided more detailed information regarding his 
in service stressors.  Specifically, he reported that he was 
assigned to the 42 Transportation Truck Company while in 
Korea from December 1953 to March 1955, located in the "Chun 
Chon" and "Inchon" areas.  He reported that the sniper 
fire incident occurred in December 1953 or January 1954.  The 
Veteran also provided additional details regarding the 
stressors relating to sniper fire and seeing dead bodies.  
Specifically, he stated that he saw the dead civilian Koreans 
in approximately January 1954.  He reported a December 1954 
conversation with his Captain regarding his mental state and 
the impact that the in-service stressors were having on him.  
Additionally, the Veteran reported witnessing the suicide of 
a fellow soldier while on the firing range in October 1953 in 
Fort Ord, CA.  The Veteran could not recall the soldier's 
name.  See January 2009 lay statement.  The Veteran stated 
that he could not provide supporting lay statements because 
he did not keep in touch with his Army buddies and many of 
them had passed away.  The Veteran stated that he was unable 
to provide any further information regarding his stressors.

In a May 2009 memorandum, a RO coordinator determined, in 
essence, that the Veteran's stressors were unable to be 
verified.  Notably, the letter stated that at the time of the 
alleged sniper fire in Chuncheon, Korea (January 1954), a 
cease-fire was in place.  

With regard to the additional evidence of record, the Board 
finds it both "new" and "material."  The evidence of 
record prior to the September 2003 final rating decision 
showed treatment for PTSD and a medical nexus relating PTSD 
to service, but the Veteran was able to provide only very 
general, unverifiable information regarding his in-service 
stressors.  By contrast, since the September 2003 decision, 
the Veteran has provided additional details regarding his in-
service stressors that are specific and verifiable in nature.  
In this regard, the Veteran's lay statements are both new 
because they were not previously of record and material 
because they are likely verifiable and raise a reasonable 
probability of substantiating the claim.  See 38 C.F.R. § 
3.156.  The Board acknowledges the 2003 RO memorandum finding 
the Veteran's in-service stressors to be unverifiable in 
nature; however, the Board points out that the RO did not 
take actual steps to verify the stressors, such as contacting 
U. S. Army and Joint Services Records Research Center 
(JSRRC).  As the Veteran provided specific dates and 
locations for many of the claimed stressors, the Board finds 
them potentially verifiable in nature and material to his 
service connection claim for PTSD.  Accordingly, the Board 
finds that new and material evidence has been submitted and 
the claim is reopened.  



ORDER

To the extent that new and material evidence has been 
received to reopen the claim for service connection for PTSD, 
the appeal is granted.  





REMAND

A review of the record discloses a need for further 
development prior to final appellate review.  

As noted above, the Veteran relates his PTSD to various in-
service stressors including exposure to sniper fire, seeing 
dead bodies, and witnessing the suicide of a fellow soldier 
while on the firing range during basic training.  Service 
records currently associated with the claims folder are not 
indicative of combat.  However, as noted above, the service 
personnel records are unavailable as they were destroyed by 
fire at the NPRC in 1973.  

Initially, the Board notes that the Veteran has not been 
informed that his service records are fire-related and unable 
to be reconstructed.  Further, the Veteran has not been 
afforded an opportunity to provide alternative sources, such 
as lay or medical evidence in his possession, that may be 
useful to his claim.  Thus, a letter should be sent in this 
regard.  

Additionally, the RO does not appear to have made an attempt 
to verify the Veteran's stressors.  Thus, the Veteran's 
purported stressors are not confirmed by any objective 
evidence in the record as currently constituted.  

The Board acknowledges that the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether a veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA 
determines that a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 
3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board recognizes that some of the Veteran's alleged 
stressors are anecdotal in nature and are unlikely to be 
objectively verified.  See Cohen v. Brown, 10 Vet. App. 128, 
134 (1997) ("Anecdotal incidents, although they may be true, 
are not researchable. In order to be researched, incidents 
must be reported and documented.").  However, the stressors 
involving exposure to sniper fire while assigned to the 42nd 
Transportation Truck Company in Korea and witnessing the 
suicide of a soldier during basic training in October 1953 
are potentially verifiable and should be investigated 
further.  Thus, an attempt to verify the Veteran's claimed 
stressors through the appropriate channels, to include the U. 
S. Army and Joint Services Records Research Center (JSRRC), 
should be made.  JSRRC should be provided with all pertinent 
information.  If the alleged stressors cannot be verified, 
that should be stated.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Clemons v. Shinseki, 23 Vet. App. 1 
(2009), which held that a claim for benefits based on PTSD 
encompassed benefits based on another acquired psychiatric 
disorder because the evidence developed during the processing 
of the claim indicated that the symptoms for which the 
claimant was seeking VA benefits may have been caused by 
another acquired psychiatric disorder.  The RO has only 
addressed the claim for benefits due to PTSD, not another 
acquired psychiatric disorder.  The evidence of record shows 
treatment for depression and anxiety in addition to PTSD.  
Thus, in readjudicating the claim, the possibility of service 
connection for another acquired psychiatric disorder must be 
addressed.  Based on the foregoing, the Board notes that a VA 
examination has not yet been provided in this case and the 
etiology of the Veteran's current PTSD or other acquired 
psychiatric disorder is unknown at this time.  Thus, a VA 
medical examination is necessary in accordance with VA's duty 
to assist.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should inform the Veteran 
that his service records were destroyed by 
fire at the NPRC in 1973 and cannot be 
reconstructed.  The AMC/RO should allow 
the Veteran an opportunity to provide any 
alternative sources such as medical or lay 
evidence, to include service records in 
his possession, that may be useful to his 
claim.  

2.  Thereafter, the AMC/RO should review 
the file and prepare a summary of all 
claimed and verifiable stressors as set 
forth in information of record from the 
Veteran.  This summary, and all associated 
documents, must be sent to the JSRRC.  The 
AMC/RO must request that the JSRRC provide 
information which might corroborate the 
alleged stressors.  The AMC/RO must 
associate any response and/or additional 
records with the claims file.

3.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination.  The 
purpose of the evaluation is to determine 
the etiology of any psychiatric disability 
diagnosed, to include PTSD.  All necessary 
testing should be completed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders, the 
examiner should attempt to reconcile the 
diagnoses and should specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  

If a diagnosis of PTSD is appropriate, the 
examiner should specify the stressors that 
caused this disorder.  The examiner should 
be informed of the specific stressor(s) 
that have been verified and of the fact 
that only such corroborated stressor(s) may 
be considered to be a basis for a valid 
diagnosis of PTSD.  

With respect to each currently diagnosed 
psychiatric disorder, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50% probability or 
greater) that any such current psychiatric 
disorder is etiologically related to the 
Veteran's military service.  

The report of examination should include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the examination.
        
4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures.

5.  Following the above, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder to include PTSD.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


